DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2021 has been entered.

Response to Amendment
The amendment filed 03 June 2021 has been entered. Claims 1-9, 12, 14-17, 19, 22, and 37 remain pending in this application.  Claims 1-4, 6-9, 12, 15-17, and 19 have been amended and claims 37 has been newly added.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 03 March 2021. 

Response to Arguments
With respect to the double patenting rejection, Applicant’s arguments are persuasive.  The amendments overcome the rejection and the double patenting rejection is withdrawn.
With regard to the prior art rejections, Applicant's arguments filed 03 June 2021 have been fully considered but are moot in view of the new ground(s) of rejection set forth below.  Since the rejection relies upon the previously cited prior art, the agreements are addressed as follows. 
Regarding claim 1, the Applicant has argued that the pending claims require a control voltage which is compared against a measured voltage that is read at the same electrical contact.  Applicant argues that the claims use an actual reading as a control voltage and detects defects at a later time in a tested material.  In particular, Applicant argues that the actual reading that forms the control voltage may be taken from a tested material before the tested material is subjected to damage.  The Examiner has carefully considered these arguments, but respectfully cannot agree for the following reasons.  
Regarding the argument directed toward the “same electrical contact,” Hands teaches in claim 1 that the voltage is measured between a set of electrodes on a replica and then measured between the same set of electrodes on a location which may have corroded.  This corresponds to a measurement on a control material and a measurement on a test material.  Hands further teaches in claim 1 that measurements between the electrodes are performed at the location at a first time and at one or more other times such that the variation in voltage at the location is determined.  As such, Hands teaches measurements using the “same electrical contacts.”
Regarding the argument directed toward the control voltage taken from a tested material before the tested material is subjected to change, it is noted that the pending claim language recites “a control material” and “a tested material.”  There is no pending claim limitations that indicate the control material and tested material are referring to a single material.  It is noted though, that Hands teaches, in claim 1, that measurements are performed at a first time and at one or more other times, such that the variation within a single material is measured in addition to measurements in a replica material.  
Regarding claims 2-9, 12, 14-17, 19, 22, and 37, Applicant has relied on the arguments set forth with respect to claim 1.  These arguments have been carefully considered but are not persuasive for at least the reasons set forth above.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 8, 9, 12, 15, 16, 19, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hands US 2003/0184321 (Hands) in view of Espejord US 2011/0001498 (Espejord).
Regarding claim 1, Hands teaches (Fig. 3) a measurement system for detecting a defect in a tested material (see abstract – apparatus for corrosion measurement), the system comprising: 
control electronics (see claims 1, 12 – means for measuring the voltage, means for defining the characteristics of un-corroded location, and means for indicating the extent of the corrosion);
an electrical signal source communicatively coupled to the control electronics (see claim 1, 12 – a power source for passing current through the locations.  Such means is communicatively coupled to the control electronics since the current supplied creates voltage measured by the means for voltage measuring);
a plurality of measurement system electrical contacts (see claims 1, 12 and Fig. 3 – two or more electrical contacts illustrated as 102 in Fig. 3);
at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts (see Fig. 3 – mounting unit 100 includes separate portions 104 and inner curved surface 106 with electrical contacts 102 for contacting pipeline 108.  Also see para [0124] – mounting unit 100 allows for connection of contacts with pipeline in a consistent manner.  The curved surface 106 and separate portions 104 appear to correspond to the claimed “feature”), at a given time, to one of (i) selected locations of a control material (see claims 1 and 12 – apparatus is mounted at replica location), or (ii) selected locations of the tested material (see claims 1 and 12 – apparatus is mounted at location to be investigated.  ), wherein the control electronics are configured to:
cause the electrical signal source to output a control electrical signal to be passed through the control material (see claims 1 and 12 –power source passing current at times of the respective voltage measurements at replica locations.  Also see para [0051] – current enters at one location and exits at another location thus passes through the test material. );
determine a control voltage in response to the control electrical signal passed through the control material using a first measurement electrical contact of the plurality of measurement system electrical contacts at a time when the first measurement electrical contact is electrically connected to the control material (see claims 1 and 12 – voltage measurements at replica location in response to current driven through material using electrodes);
cause the electrical signal source to output a test electrical signal to be passed through the tested material (see claims 1 and 12 – measurements are performed at the locations being investigated.  Power source passing current at times of the respective voltage measurements.  Also see para [0051] – current enters at one location and exits at another location thus passes through the test material);
determine a measured voltage in response to the test electrical signal passed through the tested material using a first measurement electrical contact of the plurality of measurement system electrical contacts (see claims 1, 12 and Fig. 3 – electrical contacts 102 used for measuring voltage at the location being investigated) at a time when the first measurement electrical contact is electrically coupled to the tested material (see Fig. 3 and claim 1, 12 – electrical contacts 102 are in contact with pipeline 108); 
compare the measured voltage to the control voltage (see claims 5 and para [0120] – voltage from replica location (considered control voltage) is compared with measured voltage); and 
determine whether the tested material includes the defect based on the comparison  of the  measured voltage to the control voltage (see claim 1, 12 – means for indicating the extent of corrosion which has occurred based on variation in voltage measurements. Also see para [0120] – results immediately compared with measurements made for unknown corroded location.  Also see claim 5 – voltage measured is compared with base line characteristic or set of characteristics).
Hands does not explicitly teach the comparison based on the measured voltage being within a predetermined percentage of the control voltage.
Espejord teaches a comparison based on a measured voltage being within a percentage of a control voltage (see para [0011-0012] – comparison of two relative values includes comparing if deviation is more than certain percent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison taught by Hands to include having the measured voltage being within a percentage of the control voltage as taught by Espejord as not more than predictable use of prior art elements according to established functions.  Percent variation between two measurements is a reliable way of monitoring for change as taught by Espejord.

Regarding claim 2, Hands teaches (Fig. 3) the measurement system of claim 1, wherein the control electronics are configured to cause the electrical signal source to apply the control electrical signal and the test electrical signal via a pair of drive electrical contacts to the plurality of measurement system electrical contacts (see para [0050-0051] – the current source is introduced at one end of the location and leave at the other end of the location.  The current is also preferably applied in both directions alternately. Therefore it is understood the current is applied to a pair of electrodes at opposite ends of the location where the voltage measurement is performed).
Regarding claim 6, Hands teaches (Fig. 3) the measurement system of claim 1, further comprising a fixture (see Fig. 3 – separate portions 106 of the mounting unit 100), wherein the plurality of measurement system electrical contacts are attached to the fixture (see Fig. 3 – electrodes 102), and wherein the at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts comprises a shape defined by respective surfaces of the plurality of measurement system electrical contacts (see Fig. 3 – electrodes 102 are positioned along curved inner surface 106 in ring form such that they are able to contact the pipe 108).
Regarding claim 7, Hands teaches (Fig. 3) the measurement system of claim 6, wherein the shape defined by the respective surfaces of the plurality of measurement system electrical contacts allows insertion of the control material or tested material into the fixture in only one orientation (see Fig. 3 – configuration of the electrodes 102 around the ring shape permits pipeline 108 to be inserted in mounting unit 100 in one configuration).
Regarding claim 8, Hands teaches (Fig. 3) the measurement system of claim 1, further comprising a fixture, wherein the plurality of measurement system electrical contacts are attached to the fixture (see Fig. 3 – electrical contacts 102 are attached to separate portions 104 of mounting unit 100), and wherein the at least one feature comprises at least one registration feature coupled to or integrated into the fixture (see Fig. 3 and para [0040] – positions are defined relative to a reference point which remains fixed.  Electrical contacts 102 are positioned in same locations).
Regarding claim 9, Hands teaches (Fig. 3) the measurement system of claim 6, wherein the plurality of measurement system electrical contacts comprise one or more of:
(i) female electrical contacts configured to accept corresponding male material electrical contacts electrically coupled to one or the control material or the tested material;
(ii) male electrical contacts configured to contact one of the control material or the tested material(see Fig. 3 and para [0033] – electrical contacts 102 are provided by pins resiliently forced into contact with the location on the pipeline 108).; or 
(iii) male electrical contacts configured to contact respective material electrical contacts on one of the control material or the tested material.
Regarding claim 12, Hands teaches (Fig. 3) the measurement system of claim 6, wherein the plurality of measurement system electrical contacts are arranged symmetrically on the fixture with reference to a symmetry of the control material or the tested material as inserted into the fixture (see Fig. 3 and para [0122] – inner surface 106 is punctuated with regular pattern of holes which contact metal pin for electrical contact.  The regular pattern is considered as a symmetrical pattern.  Also contacts 102 are arranged in ring shape corresponding to pipeline 108).
  Regarding claim 15, Hands teaches (Fig. 3) the measurement system of claim 1, wherein the control electronics are further configured to:
for each respective pair of drive electrical contacts of one or more pairs of drive electrical contacts selected from the plurality of measurement system electrical contacts, cause the electrical signal source to apply a respective electrical signal to each respective pair of drive electrical contacts (see para [0050-0051] – the current source is introduced at one end of the location and leave at the other end of the location.  The current is also preferably applied in both directions alternately. Therefore it is understood the current is applied to a pair of electrodes at opposite ends of the location where the voltage measurement is performed.  See claim 12, power source is provided to drive current);
for each respective pair of drive electrical contacts, determine a respective measured voltage using a respective measurement electrical contact of a plurality of measurement electrical contacts selected from the plurality of measurement system electrical contacts while applying the electrical signal to each respective pair of drive electrical contacts (see claim 1,  2, 12, Fig. 3, and para [0033] – voltage is determine between pairs of electrical contacts 102 when current is flowing), wherein to determine whether the tested material includes defect, the control electronics are configured to determine whether the tested material the defect based on a respective comparison of each respective measured voltage with the control voltage (see claims 1, 2,  12 – means for indicating the extent of corrosion which has occurred based on voltage measurements. Also see para [0120] – results immediately compared with measurements made for unknown corroded location.  Also see claim 5 – voltage measured is compared with base line characteristic or set of characteristics.  Voltage between location under investigation and replica location is compared).
Regarding claim 16, Hands teaches (Fig. 3) the measurement system of claim 1, wherein the control electronics are configured to determine the measured voltage using two measurement electrical contacts from the plurality of measurement system electrical contacts (see claim 2, Fig. 3, and para [0033] – voltage is determine between pairs of electrical contacts 102 when current is flowing), the two measurement electrical contacts including the first measurement electrical contact and a second electrical contact (voltage is determine between two contacts 102).
Regarding claim 19, Hands teaches (Fig. 3) method for detecting a defect in a material (see claim 1, 12 – method of investigating corrosion at location), the method comprising:
coupling a plurality of measurement system electrical contacts of a measurement system to a control material (see claim 1, 12 and Fig. 3 – electrical contacts 102 are coupled to replica location not corroded); wherein the measurement system comprises at least one feature for repeatably electrically connecting the plurality of measurement system electrical contacts to selected locations of the control material (see Fig. 3 – mounting unit 100 includes separate portions 104 and inner curved surface 106 with electrical contacts 102 for contacting pipeline 108.  Also see para [0124] – mounting unit 100 allows for connection of contacts with pipeline in a consistent manner.  The curved surface 106 and separate portions 104 appear to correspond to the claimed “feature”);
causing, by control electronics (see claim 12 – means for measuring the voltage, means for defining the characteristics of un-corroded location, and means for indicating the extent of the corrosion), an electrical signal source of the measurement system to output a control electrical signal to be passed through the control material (see claims 1 and 12 –power source passing current at times of the respective voltage measurements at replica locations.  Also see para [0051] – current enters at one location and exits at another location thus passes through the test material. );
determining by the control electronics, a control voltage in response to the control electrical signal passed through the control material using a first measurement electrical contact of the plurality of measurement system electrical contacts (see claims 1 and 12 – voltage measurements at replica location in response to current driven through material);
decoupling the plurality of measurement system electrical contacts of the measurement system from the control material (see claim 1 – method of introducing mounting unit to the location which may have corroded corresponds to decoupling the mounting unit from the replica location);
after decoupling the plurality of measurement system electrical contacts of the measurement system from the control material, coupling the plurality of measurement system electrical contacts of the measurement system to a tested material (see claim 1 – introducing the mounting unit to the location which may have been corroded), wherein the at least one feature is further configured for repeatably electrically connecting the plurality of measurement system electrical contacts to selected locations of the tested material (see Fig. 3 – mounting unit 100 includes separate portions 104 and inner curved surface 106 with electrical contacts 102 for contacting pipeline 108.  Also see para [0124] – mounting unit 100 allows for connection of contacts with pipeline in a consistent manner.  The curved surface 106 and separate portions 104 appear to correspond to the claimed “feature”);
causing, by control electronics, the electrical signal source to output an electrical signal to be passed through the tested (see claims 1 and 12 – measurements are performed at the locations being investigated.  Power source passing current at times of the respective voltage measurements.  Also see para [0051] – current enters at one location and exits at another location thus passes through the test material);
determining, by the control electronics, a measured voltage in response to the test signal passed through the tested material using the first measurement electrical contact of the plurality of measurement system electrical contacts (see claims 1, 12, Fig. 3 – measuring voltage between electrical contacts at the location being investigated.  See fig. 3 - electrical contacts 102 used for measuring voltage); and 
comparing the measured voltage to the control voltage (see claims 1, 12 – method include measurement at replica location and the voltage variation.  Also see para [0120] – results immediately compared with measurements made for unknown corroded location.  Also see claim 5 – voltage measured is compared with base line characteristic or set of characteristics.); and
determining, by the control electronics, that the tested material includes the defect based on the comparison of the measured voltage and the control voltage (see claim 12 – means for indicating the extent of corrosion which has occurred based on variation in voltage measurements. Also see para [0120] – results immediately compared with measurements made for unknown corroded location.  Also see claim 5 – voltage measured is compared with base line characteristic or set of characteristics).
Hands does not explicitly comparison based on the measured voltage being within a predetermined percentage of the control voltage.
Espejord teaches a comparison based on a measured voltage being within a percentage of a control voltage (see para [0011-0012] – comparison of two relative values includes comparing if deviation is more than certain percent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison taught by Hands to include having the measured voltage being within a percentage of the control voltage as taught by Espejord as not more than predictable use of prior art elements according to established functions.  Percent variation between two measurements is a typical way of monitoring for change as taught by Espejord.
Regarding claim 37, Hands teaches (Fig. 3) the measurement system of claim 1, but does not explicitly teach wherein the defect comprises a crack in the tested material.
Espejord teaches the defect comprises a crack in the tested material (see claim 1 – method of monitoring metal for defects includes voltage measurements.  Defects include cracks per para [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hands to include detecting cracks as taught by Espejord as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to utilize one tool to inspect for a multiple types of defects as taught by Espejord.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hands US 2003/0184321 (Hands) in view of Espejord US 2011/0001498 (Espejord) and in further view of Nakata et al. US 4,982,158 (Nakata).
Regarding claim 3, Hands teaches (Fig. 3) the measurement system of claim 1, 
wherein the electrical signal source is configured to apply the control electrical signal to the control material, wherein the electrical signal source is configured to apply the test electrical signal to the tested material, (see claims 1 and 12 – current is provided through the locations under investigated as well as replica locations).
Hands in view of Espejord does not teach an inductor, wherein the electrical signal source is configured to apply the control electrical signal to the inductor at a time when the inductor is electrically coupled to the control material, wherein the electrical signal source is configured to apply the test electrical signal to the inductor at a time when the inductor is electrically coupled to the tested material, and wherein each of the control electrical signal and the test electrical signal, when conducting through the inductor,  induces eddy currents in the control material and tested material respectively.
Nakata teaches an inductor electrically coupled to the tested material, wherein the electrical signal source is configured to apply the electrical signal to the inductor, and wherein the electrical signal conducting through the inductor induces eddy currents in the tested material (see col. 8, line 63 – col. 9, line 2 – test currents are injected into component to be tested using current carrying induction coil in a predetermined relationship.  Current induced in an object based from a coil is an eddy current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical signal source supplying the control electrical signal and test electrical signal taught by Hands in view of Espejord to apply the electrical signals via an inductor as taught by Nakata in order to achieve the predictable results of eliminating of direct electrical contact for the current application.

Claims 4, 5, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hands US 2003/0184321 (Hands) in view of Espejord US 2011/0001498 (Espejord) in view of Kelsey et al. US 2006/0012375 (Kelsey).
Regarding claim 4, Hands in view of Espejord teaches the measurement system of claim 1, but does not teach wherein the material includes a plurality of material electrical contacts, and wherein the at least one feature comprises at least two of the measurement system electrical contacts keyed to corresponding material electrical contacts.
Kelsey teaches (Fig. 1 and 4) the material includes a plurality of material electrical contacts (see Fig. 4 and para [0034] – connector 402 connects to electrical circuit on ceramic 404), and wherein the at least one feature for repeatable electrically connecting the plurality of measurement system electrical contacts to selected locations of the tested material comprises at least two of the measurement system electrical contacts that are keyed to corresponding material electrical contacts (see Fig. 4 and para [0034] – connector 402 is configured in forms for convenient coupling to known electrical probes.  In particular, connector 402 includes two contact points extending toward outside such that the circuit resistance can be measured by plugging probes into connector 402.  As such, specific size and shaped probes are required for connection with the connector 402.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hands in view of Espejord to include material contacts and a keyed measurement contacts as taught by Kelsey as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve reliable and reusable connection for repeated testing.
Regarding claim 5, Hands in view of Espejord teaches the measurement system of claim 4, but does not teach wherein a first material electrical contact defines a unique geometry or size relative to the other material electrical contacts of the plurality of material electrical contacts, wherein a second material electrical contact defines a second unique geometry or size relative to the other material electrical contacts of the plurality of material electrical contacts, wherein a first measurement system electrical contact defines a first unique geometry or size relative to the other measurement system electrical contacts, wherein a second measurement system electrical contact that that defines a unique geometry or size relative to the other measurement system electrical contacts, wherein the first unique geometry or size of the first measurement system electrical contact is complementary to the first unique geometry or size of the first material electrical contact to enable electrical coupling between the first measurement system electrical contact and the first material electrical contact, and wherein the second unique geometry or size of the second measurement system electrical contact is complementary to the unique geometry or size of the second material electrical contact to enable electrical coupling between the second measurement system electrical contact and the second material electrical contact.
Kelsey teaches (Figs. 1 and 4) a first material electrical contact defines a unique geometry or size relative to the other material electrical contacts of the plurality of material electrical contacts (see Fig. 4 – first and second material contacts of a plurality of contacts as recited in claim 1, has unique connector 402), 
wherein a second material electrical contact defines a second unique geometry or size relative to the other material electrical contacts of the plurality of material electrical contacts (see Fig. 4 – first and second material contacts of a plurality of contacts as recited in claim 1, has unique connector 402), wherein a first measurement system electrical contact defines a first unique geometry or size relative to the other measurement system electrical contacts and a second measurement system electrical contact that defines a second unique geometry or size relative to the other measurement system electrical contacts (see Fig. 4 – probes that plug into connector 408 have first and second contacts), wherein the first unique geometry or size of the first measurement system electrical contact is complementary to the first unique geometry or size of the first material electrical contact to enable electrical coupling between the first measurement system electrical contact and the first material electrical contact, and wherein the second unique geometry or size of the second measurement system electrical contact is complementary to the second unique geometry or size of the second material electrical contact to enable electrical coupling between the second measurement system electrical contact the second material electrical contact (see Fig. 4 – probes are configured to mate with the connector 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hands in view of Espejord to have  a first material electrical contact and a second material electrical contact each defines a unique geometry or size relative to the other material electrical contacts of the plurality of material electrical contacts, wherein a first measurement system electrical contact that defines a unique geometry or size relative to the other measurement system electrical contacts and a second measurement system electrical contact that that defines a unique geometry or size relative to the other measurement system electrical contacts, wherein the unique geometry or size of the first measurement system electrical contact is complementary to the unique geometry or size of the first material electrical contact, and wherein the unique geometry or size of the second measurement system electrical contact is complementary to the unique geometry or size of the second material electrical contact as taught by Kelsey as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve reliable and reusable connection for repeated testing.
Regarding claim 22, Hands in view of Espejord teaches the method of claim 19, but does not teach wherein coupling the plurality of measurement system electrical contacts of the measurement system to the tested material comprises:
coupling a first keyed measurement system electrical contact to a corresponding keyed material electrical contact; and
coupling a second keyed measurement system electrical contact to a corresponding second keyed material electrical contact.
Kelsey teaches (Figs. 1 and 4) coupling the plurality of measurement system electrical contacts of the measurement system to the tested material comprises:
coupling a first keyed measurement system electrical contact to a corresponding keyed material electrical contact (see Fig. 4 and para [0034] – connector 402 is configured in forms for convenient coupling to known electrical probes.  In particular, connector 402 includes two contact points extending toward outside such that the circuit resistance can be measured by plugging probes into connector 402.  As such, specific size and shaped probes are required for connection with the connector 402.); and
coupling a second keyed measurement system electrical contact to a corresponding second keyed material electrical contact (see Fig. 4 and para [0034] – connector 402 is configured in forms for convenient coupling to known electrical probes.  In particular, connector 402 includes two contact points extending toward outside such that the circuit resistance can be measured by plugging probes into connector 402.  As such, specific size and shaped probes are required for connection with the connector 402.  Also see claim 1 – plurality of contacts are connected to respective conductive circuit to provide access.  This is considered as teaches a plurality of the connector 402 shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of coupling the plurality of measurement system electrical contacts to test material as taught by Hands in view of Espejord to include coupling a first and second keyed measurement system electrical contact to a first and second corresponding keyed material system as taught by Kelsey as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve reliable and reusable connection for repeated testing.

Claims 14 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Hands US 2003/0184321 (Hands) in view of Espejord US 2011/0001498 (Espejord) and in further view of Tada US 2009/0192730 (Tada).
Regarding claim 14, Hands in view of Espejord teaches the measurement system of claim 1, but does not explicitly teach a system further comprising a switch network, wherein the control electronics are further configured to control the switch network to selectively connect a first measurement system electrical contact of the plurality of measurement system electrical contacts and a second measurement system electrical contact of the plurality of measurement system electrical contacts to the electrical signal source as a pair of drive electrical contacts; and selectively connect a third measurement system electrical contact of the plurality of measurement system electrical contacts to the control electronics as the first  measurement electrical contact.
Tada teaches (Fig. 1) a system further comprising a switch network, wherein the control electronics are further configured to control the switch network to selectively connect a first measurement system electrical contact of the plurality of measurement system electrical contacts and a second measurement system electrical contact of the plurality of measurement system electrical contacts to the electrical signal source as the pair of drive electrical contacts and selectively connect a third measurement system electrical contact of the plurality of measurement system electrical contacts to the control electronics as the measurement electrical contact (see para [0053-0054] – switching circuit, not shown, connects probes for driving current 11 and for probes connected to voltage meter 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hands in view of Espejord to include a switch network for selecting connecting electrical drive contacts and measurement electrical contacts as taught by Tada as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to perform the inspection over specific areas to determine location of any faults.
Regarding claim 17, Hands teaches (Fig. 3) the measurement system of claim 1, teaches the control material is a material in a state that does not include the defect (see claim 1 – replica location is not corroded).
Hands in view of Espejord but does not explicitly teach a system further comprising a memory device, wherein the control electronics are further configured to retrieve the control voltage from the memory device.
Tada teaches (Fig. 1) a memory device (see Fig. 1 – storage section 30), wherein the control electronics are configured to retrieve the control voltage from the memory device, wherein the control material is a material in a state that does not include the defect (see Fig. 2 – steps S1-S4 includes retrieving reference data H in step S1.  Reference data H corresponds to potential difference measurement at the initial sate of manufacture and therefor corresponds to no damage per para [0058].  Variations in the measurement result of potential difference Vi is compared to the reference data H to determine if there is a crack or not per para [0065].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hands in view of Espejord to include a memory device and have the control electronics be configured to retrieve a control voltage from the memory device as taught by Tada as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to monitor for degradation of the material under test over time as taught by Tada. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868